 In the Matter of AMERICAN HARDWARE CORPORATIONandUNITEDELECTRICAL AND RADIO WORKERS OF AMERICACase No. B-271.-Decided December 4,1937HardwareManufacturingIndustry-Investigation of Representatives:con-troversy concerning representatives of employees:rival organizations;refusalby employer to recognize petitioning union as exclusive bargaining agent ; sub-stantial doubt as to majoritystatus-Unit Appropriatefor Collective Bargain-ing:employees in four plants located in same city;contention of craft unionfor single plant unit,overruled;centralizationofmanagement ;history of or-ganization of employees and of collective bargaining with employer ; whereother considerations determinative of appropriate unit are such that either oftwo contentions is valid, decisive factor is the desire of the employees involved ;determination of dependent upon results of separate elections-ElectionsOrdered-Certificationof Representatives.Mr. Edmund J. Blake,for the Board.Robinson, Robinson, d Cole,byMr. Francis W. ColeandMr.James M. Carlisle,of Hartford, Conn., for the Company.Mr. Michael Petanovich,of New Britain, Conn.,Mr. Charles New-ell,andMr. Anthony Uccello,for the U. E. R. W.Mr. Francis P. Fenton,of Boston, Mass., for theMoulders'Union,the Polishers' Union, and the American Federation of Labor.Mr. Dennis Keefe,for the Moulders' Union.Mr. John J. Flynn,for the Polishers' Union.Mr. Ernest Umpleby,for the Pattern Makers'League.Mr. J. H. De CantillonandMr. Jack Argazzi,for the I. A. M.Mr. Paul S. Kuelthau,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 28, 1937, United Electrical and Radio Workers of Amer-ica, herein called the U. E. R. W., filed a petition with the RegionalDirector for the First Region (Boston, Massachusetts) alleging thata question affecting commerce had arisen concerning the representa-tion of employees of American Hardware Corporation, New Britain,Connecticut, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)412 DECISIONS AND ORDERS413of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 26, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, authorized the Regional Directorto conduct an investigation and to provide for an appropriatehearing.On July 29, 1937, the Regional Director issued a notice of hearingwhich was duly served on the Company and the U. E. R. W. Noticewas also served on the New England representative of the AmericanFederation of Labor, since the petition stated that some AmericanFederation of Labor unions claimed membership in the plants. Pur-suant to the notice, a hearing was held at New Britain, Connecticut,on August 9, 1937, before William Seagle, the Trial Examiner dulydesignated by the Board.At the hearing, Pattern Makers' Leagueof North America, herein called the Pattern Makers' League, MetalPolishers' International Union, herein called the Polishers' Union,International Association of Machinists, herein called the I. A. M.,and International Moulders' Union of North America, herein calledtheMoulders' Union, were permitted to intervene and were repre-sented.The Board, the Company, the Moulders' Union, the Pol-ishers'Union, and the American Federation of Labor were rep-resented by counsel, and the U. E. R. W. was. represented by anorganizer, a national representative, and the president of its localunion.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall the parties.At the beginning of the hearing, counsel for theAmerican Fede'ration of Labor made several motions to dismiss thepetition and to postpone the hearing, all of which were denied bythe Trial Examiner.Objections to the introduction of evidence weremade during the course of the hearing. The Board has reviewed therulings of the Trial Examiner on motions and objections to the intro-duction of evidence and finds no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAmerican Hardware Corporation is a Connecticut corporation withits principal office and place of business at New Britain, Connecticut.The Company is engaged in the manufacture of locks, builders' hard-ware, screws, and other metal products.We are here concerned only 414NATIONALLABOR RELATIONS BOARDwith the Company's four plants at New Britain, Connecticut, - situ-ated in groups of two approximately three-fourths of a mile apart.The P. & F. Corbin division, which manufactures locks andbuilders' hardware, and the Corbin Cabinet Lock division, whichmanufactures cabinet locks, padlocks, trunk and suitcase hardware,post office equipment, and miscellaneous metal products, are locatedacross the street from each other.The P. & F. Corbin division has1,403 hourly paid employees on its July 24,1937 pay roll, and occupiesseveral buildings.The Corbin Cabinet Lock division had 549 hourlypaid employees on its July 24, 1937 pay roll and is entirely confinedto one building.The Russell & Erwin division, which makes locks and builders'hardware, and the Corbin Screw Division, which makes screws, nuts,bolts, and automatic machine screw products, are likewise locatedacross the street from each other.The Russell & Erwin division had932 hourly paid employees on its July 24, 1937 pay roll and occupiesa number of buildings in an area extending over four city blocks.The Corbin Screw division had 1,016 hourly paid.employees on itsJuly 24, 1937 pay roll and occupies two neighboring buildings.Forty per cent of the raw material used in its New Britain plantsis bought by the Company outside of Connecticut. These purchasesamount to $1,500,000 yearly. In addition, the Company buys coal,valued at about $50,000 a year, from places outside of Connecticut.The Company maintains sales offices and warehouses in San Fran-cisco,Seattle, and Philadelphia.Likewise, through wholly ownedsubsidiaries, it maintains sales offices and warehouses in New York,Chicago, and London, England.The Company has 125 salesmenoperating throughout the United States.The finished products from the plants in Connecticut are shippedeither directly to the purchaser or to the Company's American ware-houses.Ninety per cent of the products are shipped out of Connecti-cut.II.THE ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits to membership all the employees of the Company paidupon an hourly basis, except office and supervisory employees.Pattern Makers' League of North America is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-'bership all pattern makers employed by the Company.-Metal Polishers' International Union is a labor organizationaffili-ated with the American Federation of Labor. It admits to member-ship employees of the Company engaged in metal polishing andbuffing. DECISIONS AND ORDERS415InternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership all machinists,toolmakers, die makers, and gauge makersemployed by the Company.It also admits to membership certainmachine specialists.International Moulders'Union of North America is a labor organ-ization affiliated with the American Federation of Labor. It admitsto membership persons employed in the Company's foundries.III.THE QUESTION CONCERNING REPRESENTATIONThe craft unions here involved,with the exception of the I. A. M.,which has been meeting with the Company for two years,have beenmeeting with Company officials for the purposes of collective bargain-ing for approximately a year.The Company iswilling torecognizeeach craft union as the representative of its members and has dealtwith each of them on that basis.No contracts coveringwages, hours,or working conditions have been signed with any union.About the beginning of May 1937, the U. E. R. W. started to or-ganize in the Company's plants.On May 31, 1937, the U. E. R. W,wrote to George T. Kimball, president of the Company, requesting aconference to discuss collective bargaining.As a result,,conferencestook place on June 8, 1937,and on June 17, 1937, at which the Com-pany offered to recognizethe U. E.R. W. as the representative of itsmembers and to deal with it as such.The U. E. R. W. insisted thatit should be recognized as the exclusive representative of all' em-ployees of the Company.The Company rejected this demand because of the conflictingclaims of the four craft unions which, as stated above, had beenbargaining with the Company for some uime.At the hearing, the U. E. R. W. withdrew its contention that thepattern makers should be included in the unit with the other em-ployees because it appeared that all pattern makers employed by theCompany belonged to the Pattern Makers'League.Since no oneobjects to the claim that the pattern makers employed by the Com-pany constitute a unit, and since the Board sees no objection to theirfunctioning as a unit, we find that, as to them, no question concerningrepresentation has arisen.The other intervening unions contest the claim of the U. E. R. W.to represent all.of the employees of the Company except patternmakers, and themselves claim to represent certain crafts in the Com-pany's plant.In view of the conflicting claims of the various unionsinvolved here,we find that a question concerning the representationof employees of the Company at its New Britain plants has arisen. 416NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation, which hasarisen in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITAs stated above, the Company's four plants at New Britain aresituated in two groups about three-quarters of a mile apart.Eachplant has its own manager and superintendent with their respectiveoffice staffs.The organization of the Company is such that the mana-gers of the respective plants have no power to make important de-cisions.All significant questions of Company policy are decided bythe president and general manager of the Company.Although the various plants of the Company make somewhat dis-similar products, their output is essentially of the same type.Theprocesses of the different plants vary to some extent, and it mightbe difficult Qr impossible to transfer semi-skilled employees from oneplant to another.The Company does'not make such transfers underits present policy.However, the president of the Company, GeorgeT. Kimball, testified that it would be possible to transfer the morehighly skilled employees from plant to plant, since the work they doin each plant is essentially the same.Some of these plants fabricate materials used by the other plantsin their final product.Thus the P. & F. Corbin division suppliescastings to the Corbin Cabinet Lock division and to the Corbin Screwdivision.The press work for the Russell & Erwin division is doneat the P. & F. Corbin division, and the tools and dies for use on suchwork are also made by the P. & F. Corbin division. To a great ex-tent, however, each plant is independent of the others and does allthe work necessary to the production of its final product.Prior to the summer of 1935, the Company refused to deal withany union for any purpose. That summer the I.- A. M. approachedthe management and tried to negotiate.A raise in pay was granted,though the Company denies that it was due to the activities of theI.A. M. Although the I. A. M. at that time claimed members onlyin the Russell & Erwin division, the increase was made applicable toall the Company's plants in New Britain.In the summer of 1936 the Pattern Makers' League, claiming torepresent all the pattern makers, approached the management seek-ing a wage increase.The Company recognized the Pattern Makers' DECISIONS AND ORDERS417League as the representative of its members without regard to theplant in which they worked,and granted a wage increasewhich ap-plied to all pattern makers employed in the New Britain plants.Following the summer of 1936 the Company recognized and dealtwith the I. A. M., the Moulders'Union, and the Polishers'Union asthe representatives of their respective members.None of theseunions claimed to represent all the employees in their craft employedby the Company,each confining its claim to employees of the Russell& Erwin division.Nevertheless,all increases in wages resulting fromsuch negotiations were applied to all persons employed in the NewBritain plants in the craft affected by the raise.All the unions involved in this case admit to membership em-ployees in all the New Britain plants.The I.A.M., the PatternMakers' League, andthe U. E.R.W. request that no distinction indetermining the unit be made because of the fact that the men areemployed in different plants and they have secured members in thedifferent plants.The Polishers'Union and the Moulders' Unionask that one plant be split off as a separate unit. InMatter ofChase Brass and Copper Company, Inc.,andWaterbury Brass Work-ersUnion,'theBoard held the employees in two plants in thasame city with a common management to be separate units on theground that the employees had organized and bargained on thatbasis.No organization along the lines of a multiple plant unit hadcommenced in that case.Such is not the situation here.The Pat-ternMakers' League, the I. A. M., and the U. E. R. W. have or-ganized on the basis that all employees of the Company in NewBritain eligible for membership in their respective unions constitutean appropriate unit.To hold that each plant in New Britain con-stituted a separate unit would hamper organization already startedalong broader lines.Further, the plants are not situated so far apart geographicallythat there is any difficulty in holding meetings of the employees fromall four plants.The factors of centralized management of all plants and of or-ganization among the employees of all plants without distinctionas to the plant in which they work, readily lead to the conclusionthat no distinction should be made along plant lines in determiningthe unit.The U. E.R.W. contends that all production employees in thefour plants paid on an hourly basis, except pattern makers, officeworkers, timekeepers,and foremen,but including factory clerks,working assistant foremen, and shipping, packing, and trucking em-ployees constitute an appropriate unit. In support of this conten-14 N L. R. B. 47. 418NATIONAL LABOR RELATIONS BOARDtion the U. E. R. W. asserts that all are employed by the same em-ployer, that all must deal with the same persons in regard to wagesand working conditions, that in seeking improvements in wages orworking conditions all gain strength from a united front, and that2,400 of the Company's 3,800 employees have expressed their prefer-ence for an industrial unit by'joining the U. E. R. W.The unit alleged by the U. E. R. W. to be appropriate includesfactory clerks and working assistant foremen.When the petition-ing union so desires, it has been the policy of the Board to excludesuch employees from a unit of production workers. In this case,however, the U. E. R. W. wishes them to be included and no ob-jection is made by any of the other parties.These employees willtherefore be included in the appropriate unit.The shipping, packing, and trucking employees work under thesame conditions as the other employees.The U. E. R. W. requestedtheir inclusion in the unit and no objection was made at the hearing.They will therefore be included.The office workers, timekeepers, and foremen are excluded fromthe unit because their problems and working conditions are plainlydifferent from those of the other employees.For these reasons, in the absence of organization along craft lines,all production employees in the New Britain plants paid upon anhourly basis, with the exceptions just noted, might well constitute anappropriate unit for collective bargaining. , It is necessary, how-ever, to consider the contentions of the craft unions that certainsmaller groups of the employees should be treated as separate units.The I. A. Al. contends that the machinists, tool makers, and diemakers in the four plants constitute an appropriate unit.Thereare approximately 150 employees in this unit.This contention issupported by the fact that the employees in these classifications aremore highly skilled than the other men in the plant, and that theyhave been organized and bargaining through the I. A. M. for ap-proximately two years. It is true that no agreement, oral or written,has ever been reached between the Company and the I. A. M., butthe I. A. M. did request and receive changes in wages and workingconditionsduring that period.Further, in October 1936 theI.A. M. called a strike at the Corbin Screw plant lasting aboutfive weeks and involving 50 or 60 men.Thus the I. A. M. was anactive labor organization in the New Britain plants before theU. E. R. W. started to organize there.Consideration of these facts leads to the conclusion that themachinists, tool makers, and die makers could function either asa separate unit or as part of the larger industrial unit.The factorswhich ordinarily persuade us that the craft unit, on one hand, orthe industrial unit, on the other, is the appropriate unit, are iiotdecisive here.In such a situation the Board has adopted the prin- DECISIONS AND ORDERS419ciple that the desires of the men involved shall determine whetherthey are to be a separate unit or whether they are to be includedwithin the larger industrial unit.2 In accordance with this prin-ciple, the determination of the unit to which the machinists' groupshall belong will depend upon the results of an election which weshall direct.The I. A. M. also contended that the header department at-theCorbin Screw plant constituted a separate unit.This department iscomposed of specialist machinists engaged in making the heads forscrews.The Corbin screw plant is the only one of the four plantsinNew Britain that has such a department. There are, however,specialistmachinists of many other types eligible to membership inthe I. A. M. employed both at the Corbin Screw plant and at theother plants of the Company.The machinists in the header depart-ment are no more highly skilled than the other specialist machinists,and the I. A. M. made no contention that all specialist machinistsconstitute an appropriate unit.Further there is no history of col-lective bargaining by the header department as a separate unit, andno reason appears for separating those employees from the otherspecialistmachinists who are to be included in the industrial unit.We therefore find that the header department does not constitute aseparate unit for the purposes of collective bargaining and that theemployees of that department are part of the industrial unit.The Moulders contends that the foundrymen at the Russell & Erwinplant constitute an appropriate unit for collective bargaining. Inview of our previous conclusion that the four plants should not betreated separately, we cannot agree with this contention, insofar asitwould confine the unit to the foundry men in one of the plants.There are both iron and brass foundries at the P. & F. Corbinplant and at the Russell & Erwin plant, and no foundries at theother two plants.The foundries at the P. & F. Corbin plant employ166 persons, and those at the Russell & Erwin plant employ 122.The representative of the Moulders' Union testified that the member-ship of that Union was confined to the brass foundry at the Russell& Erwin plant, which employs 68 persons.There was no indicationqt the hearing that any of the parties wanted the foundrymen in allthe plants to be considered an appropriate unit, or that the brassfoundrymen desired to be considered a unit.Were there any evi-dence that a substantial number of the foundrymen desired that all2Matter of City Auto Stamping CompanyandInternational Union, United AutomobileWorkers of America,3N L R B 306;Matter of TheGlobeMachineand Stamping Co..andMetal Polishers' Union, Local No 3, International Association of Machinists DistrictNo. 51, Federal Labor Union18968,and United Automobile Workers of America, 3N L. R B 294;Matter of Pennsylsania Greyhound Lines et atandThe Brotherhood of-Railroad Trainmen,3N. L. R. B. 622;Matter of Pacific Gas and Electric CompanyandUnited Electrical and Radio Workers of America,3 N. L. R B 835;Matter of Allis-Chal-inersManufacturing CompanyandInternational Union, United AutomobileWorkers ofAmerica,Local 2/i8, 4 N L R. B 159. 420NATIONALLABOR RELATIONS BOARDof their craft employed by the Company should be considered as aunit, we might have directed that an election be conducted whichwould definitely indicate whether the craft as a whole desired tobelong to the industrial unit or to constitute a separate unit. In theabsence of such evidence, we hold the foundrymen to be part of theindustrial unit.The situation of the Polishers' Union is much like that of theMoulders' Union, except that there are polishers employed in allfour plants.The Polishers' Union contends that the polishers atthe Russell & Erwin plant constitute a separate unit. In view of ourfinding that no distinction should be based upon the fact that thepersons concerned are employed in four different plants, we cannotfind that the unit asked for by the Polishers' Union is appropriate.There are 223 polishers employed in the Company's plants in NewBritain, of which 94 are employed at the Russell & Erwin plant.The representative of the Polishers' Union claimed that all thepolishers at the Russell & Erwin plant were members of that union,but made no claim to members in the other plants.A former shopcommitteeman for the Polishers' Union testified that at one timeall the polishers in the Russell & Erwin plant belonged to thePolishers'Union, but that in June 1937 they had banded togetherand joined the U. E. R. W. in a body, and were still members of theU. E. R. W. There was no request at the hearing that all polishersemployed by the Company in New Britain be designated as a unitby the Board. The Polishers' Union was opposed to such a designa-tion.Had there been any indication that a substantial number' ofthe polishers employed by the Company desired such a unit, we mighthave ordered an election which would definitely indicate whetherthey desired to belong to the industrial unit or to be a unit by them-selves.Since there was no indication of any such desire, we holdthat the polishers are included with the other employees in theindustrial unit.In accordance with the above discussion, we will not at this timemake a finding as to the unit appropriate for the purposes of collec-tive bargaining.This determination will depend upon the resultsof elections which we shall direct to be held separately (1) amongthe machinists, tool makers, and die makers in all of the Company'splants in New Britain, and (2) among the employees of all,the Com--pany's plants in New Britain paid upon an hourly basis, includingfactory clerks, working assistant foremen, and those employees en-gaged in shipping, packing, and trucking, but excluding patternmakers, machinists, tool makers, die makers, office employees, time-keepers, and foremen. If a majority of the men in each group desig-nate the U. E. R. W. as their representative, both groups will con-stitute a single unit.Otherwise we will find that there are twoappropriate units. DECISIONS AND ORDERSVI. THE DETERMINATION OF REPRESENTATIVES421The U. E. R. W. brought several trays of application cards to thehearing.The recording secretary of the U. E. R. W. testified thathe thought there Were approximately 2,400 cards in the trays butthat the financial secretary was custodian of the cards.The financialsecretary did not testify.These cards were not checked against theCompany's pay roll nor were they introduced into evidence.Therewas no breakdown of the cards to determine in what department themen signing them were working. The I. A. M. introduced no evi-dence of its membership but claimed to have enrolled a majority ofthe machinists, tool makers, and die makers employed by the Com-pany.Since competent evidence of a majority membership in eithergroup mentioned above is lacking, elections will be necessary.In accordance with our usual practice, these employees within thetwo groups mentioned above who were employed by the Companyduring the last pay-roll period immediately preceding June 18, 1937,the date of the filing of the petition, except those who have sincequit or been discharged for cause, will be entitled to vote in theelections.CONCLUSIONS OF LAWOn the basis of the above findings of fact and upon the entirerecord in the case, the Board concludes that a question affectingcommerce has arisen, concerning the representation of employees ofAmerican Hardware Corporation, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with American Hardware Corporation, New Britain,Connecticut, elections by secret ballot shall be conducted withintwenty (20) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among those employees of American Hardware Corporationat its four plants in New Britain, Connecticut, who fall within thegroups described below and who were employed by the Company 422NATIONAL LABOR RELATIONS BOARDduring the last pay-roll period immediately preceding June 18,1937, and who have not since quit or been discharged for cause :1.The machinists, tool makers, and die makers, excluding fore-men, to determine whether they desire to be represented by UnitedElectrical and RadioWorkers of America or International Asso-ciation of Machinists for the purposes of collective bargaining, orby neither ;2.The employees paid on an hourly basis, including factoryclerks, working assistant foremen, and those, employees engaged inshipping, packing, and trucking, but excluding pattern makers,machinists, tool makers, die makers, office employees, timekeepers, andforemen, to determine whether they desire to be represented byUnited Electrical and Radio Workers of America for the purposes ofcollective bargaining.MR.EDWIN S. SMITH,concurring :Although other facts on which this decision is based would seemto indicate that the industrial unit is here the one most appropriateto achieve the purposes of collective bargaining in the plants of therespondent, I am ready to concur in the decision because of what therecord discloses of the history of the machinists' attempts to or-ganize on a craft basis.The I. A. M. began organization approximately a year before theadvent of the industrial union and the other craft unions. Itsmembers engaged in a five weeks' strike in the fall of 1936, therebydemonstrating the solidarity of their craft convictions.There havealso been several attempts at bargaining by the machinists withfavorable results to the workers.These results can probably befairly attributed to the stand taken by the machinists' representa-tives.The efforts zealously and effectively made to build up thiscraft as a bargaining entity should not, I think, be wiped out, indeference to the interests of the majority of the employees, withoutpermitting a vote of the sort here provided for.[SAME TITLEAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSDecember 17, 1937On December 4, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled case.The Direction of Elections provided that anelection by secret ballot be conducted within twenty (20) days amongthe machinists, tool makers, and die makers, excluding foremen, em- DECISIONS AND ORDERS423ployed by American Hardware Corporation, New Britain, Connecti-cut, to determine whether they desired to be represented by UnitedElectrical and Radio Workers of America, herein called the U. E.R.W., or International Association of Machinists, herein called theI.A. M., for the purposes of collective bargaining or by neither.On December 13, 1937, the U. E. R. W. filed a petition asking thatthe election among the machinists, tool makers, and die makers bepostponed until further investigation by the Board or that the U. E.R.W. be withdrawn from the ballot.Upon consideration of the petition, the Board finds no reason forpostponing the election, and therefore the Direction of Elections willbe amended to provide that the machinists, tool makers, and diemakers, excluding foremen, will decide merely whether they desireto be represented by the I. A. M.We will also amend our Decisionto conform to this change in the Direction of Elections.Therefore, the Decision in the above-entitled case, issued on De-cember 4, 1937, is amended by striking therefrom the last two sen-tences in the last paragraph of Section V of the Findings of Fact,and substituting therefor the following :If a majority of the machinists, tool makers, and die makers,excluding foremen, choose the I. A. M., that group will con-stitute a separate unit.The Direction of Elections is hereby amended by striking there-from paragraph 1, and substituting therefor the following :1.The machinists, tool makers, and die makers, excluding fore-men, to determine whether or not they desire to be representedby International Association of Machinists for the purposes ofcollective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary17,1938STATEMENTOF THE CASEOn June 28, 1937, United Electrical and Radio Workers of America,herein called the U. E. R. W., filed with the Regional Director forthe First Region (Boston, Massachusetts) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of American Hardware Corporation, New Britain,Connecticut, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)67573-38-vol iv-28 424NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 26, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On July 29, 1937, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theU. E. R. W., and upon the New England representative of the Ameri-can Federat}on of Labor, since the petition stated that "several craftanits of the American Federation of Labor" claimed membership inthe plants.Pursuant to the notice, a hearing was held on August 9,1937, at New Britain, Connecticut, before William Seagle, the TrialExaminer duly designated by the Board.The Board, the Company,the U. E. R W., the American Federation of Labor, Pattern MakersLeague of North America, Metal Polishers' International Union,International Moulders' Union of North America, and InternationalAssociation of Machinists, herein called the I. A. M., were representedat and participated in the hearing.On December 4, 1937, the Boardissued a Decision and Direction of Elections which provided thattwo elections be held..In its Decision the Board made no final determination as to theappropriate units for collective bargaining with the Company exceptin so far as it refused to make any distinction along plant lines indetermining units and refused to segregate the foundrymen and-pol-ishers as separate units because no substantial number in those craftshad indicated a preference for craft units.The U. E. R. W. con-tended that all production employees in the four plants at New Brit-ain paid on an hourly basis, except pattern makers, office workers,timekeepers, and foremen, but including factory clerks, working as-sistant foremen, and shipping, packing, and trucking employees,constituted an appropriate unit.The I. A. M. contended that themachinists, tool makers, and die makers, excluding foremen, in thefour plants constituted an appropriate unit.The Board stated thatsince either contention could be sustained, it would direct a separateelection to be held among the machinists, tool makers, and die makers,excluding foremen, to determine whether they desired to be repre-sented by the I. A. M., the U. E. R. W., or neither, and would decidethe issue on the basis of the preference indicated by those employeesin the electiozu.The Board also directed an election among the employees paidon an,hourly basis, including factory clerks, working assistant fore-men, and those employees engaged in shipping, packing, and truck-ing, but excluding pattern makers, machinists, tool makers, die mak- DECISIONS AND ORDERS425ers, office employees, timekeepers, and foremen, to determine whetherthey desired to be represented by the U. E. R. W.On December 9, 1937, the I. A. M. filed exceptions to the Board'sDecision, which were denied by the Board on December 14, 1937.On December 10, 1937, the U. E. R. W. filed exceptions to theBoard's Decision and requested that the Board postpone the electionamong the machinists, tool makers, and die makers pending furtherinvestigation by the Board or remove the U. E. R. W. from theballot in that election.On December 17, 1937, the Board issuedan Amendment to the Decision and Directior of Elections.Asamended, the Direction of Elections provided that the machinists,toolmakers, and die makers, excluding foremen, should indicatewhether or not they desired to be represented by the I. A. M.TheDecision as amended provided that if that group chose the I. A. M.itwould constitute a separate unit.Pursuant to the Direction of Elections as amended, elections bysecret ballot were conducted on December 22, 1937.Full oppor-tunity was accorded to all parties to participate in the conduct ofthe secret ballot and to make challenges.On December 24, 1937, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties his Intermediate Report on the ballot.No exceptions tothe Intermediate Report were filed by any of the parties, and it wasforwarded by the Regional Director to the Board in Washington,D. C., on December 30, 1937.As to the balloting and its results, the Regional Director reportedas follows :Machinists, tool makers, and die makersTotal number eligible_____________________________________195Total number of ballots cast_______________________________184Total number of blank ballots_____________________________1Total number of void ballots______________________________3Total number of ballots cast for the I A. 1I_________________118Total number of ballots cast against the I. A M___________62Other hourlypaidemployeesTotal number eligible_____________________________________ 3,428Total number of ballots cast_____________________________ 2,897Total number of blank ballots_____________________________11Total number of void ballots______________________________29Total number of ballots cast for the U. E. R W____________ 2, 029Total number of ballots cast against the U. E. R W________828During the conduct of the election the Regional Director, uponchallenge, made certain rulings.Those rulings are hereby affirmed.On January 5, 1938, the I. A. M. filed a "Statement of Protestand Request for Oral Argument" in which it contended that it 426NATIONAL LABOR RELATIONS BOARDhad not had proper notice of the hearing on August 9, 1937, andthat therefore it had not had the opportunity to introduce certainspecified evidence indicating that the header department should notbe included within the industrial unit. It also objected to the rul-ing of the Regional Director at the election that certain employees,referred to as blacksmiths by the Regional Director, and as me-chanics in the experimental department by the I. A. M., were partof the industrial unit.At the hearing on August 9, 1937, the I. A. M. raised no objectionto holding the hearing on that day. Its objection now that it hadinsufficient notice therefore comes too late.The Board consideredobjections of the I. A. M. to the inclusion of the header depart-ment in the industrial unit on December 9, 1937, and they weredenied as stated above.The I. A. M. has not indicated the existenceof any reason for reversing the ruling of the Regional Director inregard to the status of those employees variously referred to asblacksmiths and mechanics.We will not further delay certificationof representatives in this case for the sake of oral argument in theabsence of some indication that such a reason exists.For the abovereasons, the petition of the I. A. M. is-hereby denied.SUPPLEMENTAL FINDINGS OF FACTWe find that the following groups of employees of the CQmpanyat its four plants at New Britain, Connecticut, constitute units ap-propriate for the purposes of collective bargaining and that saidunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act :(a)Machinists, tool makers, and die makers, excluding foremen;(b)Employees paid on an hourly basis, including factory clerks,working assistant foremen, and those employees engagedin shipping, packing, and trucking, but excluding patternmakers, machinists, tool makers, die makers, office employ-ees, timekeepers, and foremen.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.The following employees of the Company at its four plants inNew Britain, Connecticut, constitute units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act :(a)Machinists, tool makers, and die makers, excluding foremen; DECISIONS AND ORDERS427(b)Employees paid on an hourly basis, including factory clerks,working assistant foremen, and those employees engagedin shipping, packing, and trucking, but excluding patternmakers, machinists, tool makers, die makers, office employ-ees, timekeepers, and foremen.2. International Association of Machinists is the exclusive repre-sentative of all the employees of the Company in the unit describedin paragraph 1 (a) above for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor RelationsAct.03.United Electrical and Radio Workers 'of America is the ex-clusive representative of all the employees in the unit described inparagraph 1 (b) above for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of the machinists, toolmakers, and die makers, excluding foremen, employed by AmericanHardware Corporation, New Britain, Connecticut, at its four plantsat New Britain, Connecticut, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, International Association of Machinists isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment; andIT IS HEREBY CERTIFIED that United Electrical and Radio Workersof America has been designated and selected by a majority of theemployees of American Hardware Corporation, New Britain, Con-necticut, at its four New Britain plants, paid on an hourly basis,including factory clerks, working assistant foremen, and those em-ployees engaged in shipping, packing, and trucking, but excludingpattern makers, machinists, tool makers, die makers, office employ-ees, timekeepers, and foremen, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the Act, United Electrical and Radio Workersof America is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.0